Citation Nr: 0812453	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  07-32 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for the purpose of accrued benefits.  

2.  Entitlement to service connection for bilateral flat feet 
for the purpose of accrued benefits.  

3.  Entitlement to service connection for bilateral hearing 
loss disability for the purpose of accrued benefits.  

4.  Entitlement to service connection for tinnitus for the 
purpose of accrued benefits.  

5.  Entitlement to service connection for a respiratory 
disorder for the purpose of accrued benefits.  

6.  Entitlement to service connection for a dental disorder 
for the purpose of accrued benefits.  

7.  Entitlement to service connection for the cause of the 
veteran's death.  

8.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

9.  Entitlement to death pension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to June 
1954.  He died in May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.



FINDINGS OF FACT

1.  There is no competent medical diagnosis of post-traumatic 
stress disorder (PTSD).  The medical evidence establishes 
that the veteran had dementia due to neurosyphilis.  

2.  There is no competent medical evidence that the veteran 
had bilateral flat feet following service.  

3.  A bilateral hearing loss disability was not the result of 
disease or injury during the veteran's active service.  

4.  Tinnitus was not the result of disease or injury during 
the veteran's active service.  

5.  A respiratory disorder was not the result of disase or 
injury during the veteran's active service.  

6.  The veteran did not have a dental condition or 
disability, to include periodontal disease or extracted 
teeth, as a result of combat wounds or other trauma during 
his active military service.  

7.  The veteran died in May 2003, at age 76, due to 
cardiopulmonary arrest due to pneumonia.  The fatal pneumonia 
was not a result of disease or injury in service.  

8.  Service connection was not in effect for any disability 
at the time of the veteran's death and service connection for 
any disability has not been subsequently established.  

9.  At the time of his death, the veteran was not in receipt 
of or entitled to receive compensation.  

10.  The appellant's income exceeds the applicable statutory 
levels for the annualized periods in which the income was 
received.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  A bilateral flat feet disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).  

3.  A bilateral hearing loss disability was not incurred in 
or aggravated by active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

4.  Tinnitus was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

5.  A respiratory disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  

6.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of compensation have not been 
met.  38 U.S.C.A. §§ 1110, 1721, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.310(a), 4.150 (2007).  

7.  A service connected disability did not cause death or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2002).  

8.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2007).  

9.  The appellant's countable income is excessive for receipt 
of pension benefits.  38 U.S.C.A. §§ 1521, 1541, 5107 (West 
2002); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  

In this case, compliant notice was not sent to the appellant 
until June 2005.  However, she was not prejudiced because she 
had ample opportunity to participate in her claim before it 
was readjudicated with a statement of the case sent in July 
2007.  See Mayfield (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  


Duty to Assist

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing a medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records, including those for the veteran's final 
hospitalization.  These records contain a medical opinion as 
to the nature of the veteran's mental impairment.  The 
private medical records identified by the appellant were also 
obtained.  The death certificate is of record.  It contains a 
medical opinion as to the cause of the veteran's death.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Service Connection for the Purpose of Accrued Benefits

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. 3.1000 (2007).  

Accrued benefits are payable to a surviving spouse.  38 
U.S.C.A. § 101(4) (A); 38 C.F.R. § 3.57.  The evidence shows 
the appellant is the veteran's surviving spouse.  

The death certificate shows that the veteran died in May 
2003, at age 76.  The cause of death was listed as 
cardiopulmonary arrest due to pneumonia.  There was no 
autopsy.  The veteran died at a VA medical center and the 
records of his final hospitalization are in evidence.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  On the date of the 
veteran's death, the RO denied service connection for PTSD, 
bilateral flat feet, bilateral hearing loss, bilateral 
tinnitus, severe respiratory problems, and a dental 
condition.  


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).  

The claim here fails because there is no competent medical 
diagnosis of PTSD.  The service medical records consist of 
the report of the veteran's examination for separation from 
service, in June 1954, which shows his psychiatric status was 
normal.  Thereafter, many years passed with private treatment 
for various problems; but, not for PTSD or other psychiatric 
complaints.  

The veteran did report problems sleeping in conjunction with 
a VA pension examination in September 1990, but there were no 
complaints of nightmares, flashbacks, or other psychiatric 
symptoms.  There were no psychiatric findings or diagnoses.  

The record contains VA and private medical records from the 
years immediately prior to the veteran's death and there are 
no complaints of flashbacks or other exclusively PTSD 
symptoms; nor are there any PTSD findings or diagnoses.  
There were complaints of memory loss and the VA clinical 
records indicate that this was thought to be due to dementia 
caused by neurosyphilis.  The Board notes that the appellant 
and lay witnesses have submitted statements to the effect 
that the veteran had PTSD symptoms for many years.  However, 
as lay witnesses, they do not have the medical training and 
experience to diagnose the veteran's complaints as PTSD.  
38 C.F.R. § 3.159 (a) (2007); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In this case, the medical opinion 
that the veteran had dementia due to an infectious disease 
outweighs the lay opinions as to the nature of the veteran's 
condition.  The preponderance of the evidence establishes 
that the veteran's psychiatric symptoms at the time of his 
death were due to dementia, not PTSD.  As the first 
requirement for service connection for PTSD is medical 
evidence diagnosing the condition, and that is not present 
here, the claim must be denied.  

The veteran and his widow have claimed that he served in 
combat.  There is no question that the veteran served 
faithfully and honorably under the adverse conditions of the 
Korean theater.  The veteran's awards include the Korean 
Service Medal with 2 Bronze Service Stars.  These service 
stars reflect participation in two campaigns.  The United 
Nations Service Medal reflects service with United Nations 
Forces.  The National Defense Service Medal reflects wartime 
service.  The Korean Presidential Unit Citation was 
authorized to any veteran who served in the war.  None of the 
veteran's awards connote combat service.  It must be 
remembered that combat service acts to verify a stressor, it 
does not diagnose PTSD or replace a need for a diagnosis of 
PTSD.  So, whether the veteran served in combat or not, the 
claim must be denied because there is no competent medical 
evidence that the veteran had PTSD.  

The extensive medical records form a preponderance of 
evidence that overwhelms the lay testimony of the witnesses.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


Bilateral Flat Feet

On the June 1954 examination for separation from service, it 
was noted that the veteran had Flatfoot, 3rd degree, "NS" 
(not significant).  A veteran is assumed to be in sound 
condition when enrolled and accepted for service, except for 
defects noted when he is examined and accepted for service.  
38 U.S.C.A. § 1111 (West 2002).  In this case, there is no 
record of the entrance examination and, so, there is no 
evidence of flat feet being noted when the veteran was 
examined for service.  

However, there is no competent medical evidence of a current 
flat foot disability.  In fact, there is no competent medical 
evidence of flat feet after service.  The record contains 
private medical records as early as 1968, and they do not 
show any complaints, findings, or diagnoses of flatfeet.  

The veteran saw a private podiatrist in February 1987 for a 
painful right foot.  The veteran's foot was examined and 
X-rays were taken.  The doctor diagnosed bursitis of the 
right third metatarsal head.  Padding and medication were 
recommended.  Significantly, the doctor did not identify any 
flat foot condition.  

On VA examination in October 1990, the veteran reported that 
he fell 5 or 6 years earlier and had arthritis of the right 
lower extremity, but his knee, leg, ankle, and foot were not 
giving him any trouble.  Physical examination showed a normal 
gait.  There was no edema in the feet or legs.  There was no 
foot diagnosis.  

The record contains extensive records for the veteran's 
various medical problems in recent years.  These do not 
contain a diagnosis of flat feet.  

Over 48 years passed between the only recorded diagnosis of 
flat feet, in June 1954, and the veteran's death in May 2003.  
During that time the veteran was seen by doctors many times, 
and by a foot specialist at least once.  However, there were 
no further diagnoses of flat feet.  The reports of the many 
medical personnel who examined the veteran following service 
form the preponderance of evidence here and establish that 
there is no competent evidence of a current disability which 
could be granted service connection.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  


Bilateral Hearing Loss, Tinnitus, and a Respiratory Disorder

The report of the June 1954 examination for separation from 
service shows that the veteran's ears and drums, lungs and 
chest were normal.  A chest X-ray was normal.  Hearing for 
whispered and spoken voice was normal at 15/15, for both 
ears.  See Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

Organic diseases of the nervous system, including 
sensorineural hearing loss, may be presumed to have been 
incurred during active military service if manifest to a 
degree of 10 percent or more within the first year following 
active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  In this case, there is no 
competent evidence of this disorder within the first year 
after the veteran completed his active service.  

Following service, many years passed without medically 
documented complaints, findings or diagnoses of hearing loss, 
tinnitus, or respiratory distress.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

There were no complaints of hearing loss or tinnitus on the 
September 1990 VA pension examination.  The veteran did 
complain of shortness of breath, but reported no history of 
lung disease.  Physical examination indicated his ears and 
respiratory system to be normal.  There was no diagnosis of 
hearing loss, tinnitus, or a respiratory disorder.  

There is no competent medical evidence linking hearing loss, 
tinnitus, or a respiratory disorder to the veteran's active 
service.  The separation examination, the passage of many 
years without medically documented complaint, and the report 
of the 1990 VA examination combine with the other medical 
reports of record to form a preponderance of evidence, which 
establishes that any hearing loss, tinnitus, or a respiratory 
disorder is of recent origin and not related to the veteran's 
active service.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  


Dental Disorder

Dental disorders that may be compensable include 
irreplaceable missing teeth, and disease and damage to the 
jaw.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Missing 
teeth may be compensable for rating purposes under Diagnostic 
Code 9913.  However, the Note immediately following states, 
"these ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  See 38 C.F.R. 
§ 4.150, Diagnostic Code 9913.  

The report of the separation examination contains a notation 
that the veteran was instructed to have dental defects 
corrected, class 2, R-13, supernumerary.  The missing and 
restorable teeth were diagramed.  There was no report of 
trauma to the teeth.  Upon careful review of the evidence of 
record, it is found that service connection for a dental 
disorder has not been established.  In the instant case, 
there is no objective, competent evidence of record that the 
veteran has irreplaceable missing teeth or that any loss of 
teeth has been caused by loss of substance of the body of the 
maxilla or mandible.  It has not been contended and the 
evidence does not demonstrate that the veteran sustained any 
injury to the teeth or that he had suffered from any disease 
of the jaw in service.  Nor is there any suggestion that he 
had any other condition listed as compensable dental and oral 
conditions under the rating schedule.  See 38 C.F.R. § 4.150.  
As a consequence, he was not eligible for compensation for 
any dental disorder.  

Here, again, the medical evidence constitutes the 
preponderance of evidence and it is against the claim.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.


Service Connection for the Cause of the Veteran's Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service caused death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 U.S.C.A. § 1310 (West 2002).  

Service connection for the cause of the veteran's death may 
also be granted if the evidence shows that disability 
incurred in or aggravated by service contributed 
substantially or materially to cause death.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2002).  

Service connection was not in effect for any disability at 
the time of the veteran's death, and as discussed above, the 
evidence does not support service connection for any 
disability.  

The death certificate shows that the veteran died in May 
2003, at age 76.  The cause of death was cardio-pulmonary 
arrest due to pneumonia.  This is supported by the clinical 
records made before death occurred.  There is no competent 
medical evidence connecting the fatal pneumonia to the 
veteran's active service.  On the other hand, as discussed 
above, there is a preponderance of competent medical evidence 
showing that the veteran did not have pneumonia or any other 
respiratory disorder linked to service.  The veteran's lungs 
and chest X-ray were normal when he was examined just prior 
to separation from active service in June 1954.  Thereafter, 
many years passed without any medical documentation of 
respiratory symptoms, despite documentation of being seen for 
other problems.  Respiratory findings were normal on the 1990 
VA pension examination.  

The clear preponderance of competent medical evidence on this 
point shows that the veteran's fatal pneumonia was not 
related to any disease or injury during his active service.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  




Dependency and Indemnity Compensation (DIC) Under 38 U.S.C.A. 
§ 1318

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of DIC to a surviving 
spouse in cases where a veteran's death was not service- 
connected, provided that the veteran was in receipt of or 
"entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least five years from the date of his 
discharge or release from active duty, or for 10 or more 
years immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  The veteran's claims were 
reviewed, as discussed above, and it has been determined that 
service connection was not warranted for any disability.  
Therefore, the veteran was not in receipt of or entitled to 
receive compensation at any rate and certainly not at 100 
percent.  Consequently, this claim must be denied.  


Death Pension

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. 
§ 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind 
from any source shall be counted as income during the 12-
month annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271.  For the purpose 
of determining initial entitlement, the monthly rate of 
pension shall be computed by reducing the applicable maximum 
pension rate by the countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. § 
3.273(a).  Nonrecurring income (income received on a one-time 
basis) will be counted, for pension purposes, for a full 12-
month annualization period following receipt of the income.  
38 C.F.R. § 3.271(c).  

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) 
and is to be given the same force and effect as if published 
in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual 
pension rate is adjusted from year to year.  

Effective December 1, 2002, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,497.  
Effective December 1, 2003, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,634.  
Effective December 1, 2004, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,814.  
Effective December 1, 2005, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $7,094.  
Effective December 1, 2006, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $7,329.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income.  Certain 
unreimbursed medical expenses (in excess of five percent of 
the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid.  
38 C.F.R. § 3.272.  

In September 2003, the appellant reported receiving $947, 
monthly in Social Security benefits.  This is countable 
income and annualizes to ($947 x 12 =) $11,364, which clearly 
exceeds the MAPR.  The June 2005 VCAA notice letter informed 
the appellant that her countable income could be reduced by 
medical expenses, and appropriate forms were provided, but 
she has not provided any additional income information.  
Thus, the evidence left with VA shows that her income exceeds 
the amount allowed for pension and pension cannot be paid.  


ORDER

Service connection for PTSD for the purpose of accrued 
benefits is denied.  

Service connection for bilateral flat feet for the purpose of 
accrued benefits is denied.  

Service connection for bilateral hearing loss disability for 
the purpose of accrued benefits is denied.  

Service connection for tinnitus for the purpose of accrued 
benefits is denied.  

Service connection for a respiratory disorder for the purpose 
of accrued benefits is denied.  

Service connection for a dental disorder for the purpose of 
accrued benefits is denied.  

Service connection for the cause of the veteran's death is 
denied.  

Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 is denied.  

Entitlement to death pension is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


